In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Westchester County, dated July 12, 1978, which, inter alia, granted defendant’s motion to direct the injured plaintiff to submit to a physical examination by a doctor chosen by the defendant. Order affirmed, with $50 costs and disbursements. Even though the defendant did not move within five days after plaintiffs served their notice for examination (see 22 NYCRR 672.2), Special Term properly exercised its discretion in (1) granting the defendant’s motion and (2) directing plaintiffs to furnish the defendant with copies of the reports of doctors who had previously treated or examined the injured plaintiff. Mollen, P. J., Hopkins, Titone and O’Connor, JJ., concur; Hawkins, J., not voting.